ITEMID: 001-97387
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF PREKRASNYY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1936 and lives in the town of Yalta, Ukraine.
5. The applicant was the owner of several underground garages. On 13 September 1995 the applicant and the private company OJSC Alima-K (“the company”) signed a joint venture contract (“the contract”) under which the company took on an obligation to construct two office buildings above the garages (“the disputed property”).
6. On 25 September 1998 the applicant instituted proceedings against the company in the Yalta Court, alleging that it had failed to comply with the terms of the contract. The applicant requested that the court declare the contract void. He also sought a ruling requiring the company to destroy the unfinished buildings. Lastly, he claimed compensation for pecuniary and non-pecuniary damage.
7. On 7 June 1999 the Yalta Court allowed the applicant's claims in part. The judgment became final.
8. On 22 October 1999, following an objection (протест) by the Prosecutor of the Autonomous Republic of Crimea, the Presidium of the Supreme Court of the Autonomous Republic of Crimea quashed the judgment of 7 June 1999 and remitted the case to the first-instance court for fresh consideration.
9. On 11 December 2000 the Yalta Court found against the applicant. On 15 December 2000 the Yalta Court adopted an additional judgment in the case. These judgments became final.
10. On 19 February 2001 the applicant lodged a new claim against the company seeking a ruling requiring the latter not to hinder him in use of the garages.
11. On 20 March 2001 the company instituted proceedings against the applicant seeking division of the disputed property and claiming ownership rights to half of it. The company also claimed compensation for pecuniary and non-pecuniary damage.
12. On 20 April 2001, following an objection (protest) by the Deputy Prosecutor of the Autonomous Republic of Crimea, the Presidium of the Supreme Court of the Autonomous Republic of Crimea quashed the judgment of the Yalta Court of 11 December 2000 and the additional judgment of 15 December 2000 and remitted the case to the first-instance court for fresh consideration.
13. On 30 July 2001 the Yalta Court joined the proceedings.
14. On 28 May 2002 the Yalta Court dismissed the applicant's claims and allowed the company's claims in part. On 16 September 2002 the Court of Appeal of the Autonomous Republic of Crimea upheld that judgment.
15. On 19 May 2004 the Supreme Court quashed the decisions of the lower courts and remitted the case to the first-instance court for fresh consideration.
16. By a judgment of 31 January 2006 the Yalta Court found against the applicant. By the same judgment the court partly allowed the company's claims. The court, inter alia, recognized the company's right to use a half of the disputed property.
17. On 15 November 2006 the Court of Appeal of the Autonomous Republic of Crimea remitted the case to the first-instance court since the latter failed to examine all the claims lodged by the parties to the proceedings.
18. By additional judgment of 26 January 2007 the Yalta Court examined the remainder of the claims. The court partly allowed the company's claim for ownership and rejected the remainder of the applicant's claim in respect of pecuniary damage.
19. On 24 April 2007 the Court of Appeal of the Autonomous Republic of Crimea upheld the judgment of 31 January 2006. By the same ruling the court of appeal dismissed the company's claim for ownership and upheld the remainder of the additional judgment of 26 January 2007.
20. The applicant appealed in cassation before the Supreme Court. On 25 March 2009 the Supreme Court quashed the part of the judgment of 31 January 2006 concerning the company's right to use a half of the disputed property and upheld the remainder of the decisions of the lower courts.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
